PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/617,825
Filing Date: 8 Jun 2017
Appellant(s): Hankey et al.



__________________
Randolph E. Treece
For Appellant


EXAMINER’S ANSWER





on Jan. 11, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Aug. 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 31, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (US 6417899 B1) (“Jones”), in view of Lippey (US 2008/0239497 A1), Toyooka (US 2001/0040001 A1).
With respect to claim 28, Jones teaches a glass window for use in an electronic device (abstr., col. 5, lines 61-67, col. 6, lines 1-16, col. 10, lines 35-37, Figs. 1 and 11), comprising a glass plate comprising a first planar surface and a second planar surface – element 29 (Fig. 11), the first planar surface opposite the second planar surface (Fig. 11), an opaque layer applied to a first region of the first planar surface of the glass plate – element 21 (col. 11, lines 3-4), a discontinuous dichroic layer defining a color gradient deposited on a second region of the first planar surface and on the opaque layer – element 81 – (col. 10, lines 61-67, col. 11, lines 1-22, Fig. 11).  Jones is silent with respect to the discontinuous dichroic layer being an opaque layer, and comprising at least one of a metal or a metal oxide.  Lippey discloses an optical device (0001, 0003) wherein a metal layer – absorptive layer - (0004), which is an opaque layer – “high absorbance for wavelength regions that are present in ambient light” (0023) is used to obtain specific optical effects (0021, 0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the discontinuous layer in the window of Jones of as an opaque layer and made of metal as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
The references are silent with respect to at least one opaque ink layer applied to the discontinuous dichroic layer.  Toyooka teaches a window – element 221 - for an electronic device wherein an opaque ink layer – element 8 – is applied to an edge of the window for aesthetic purposes (0065, 0066, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
With respect to claim 31, Jones, Lippey, and Toyooka teach the window of claim 28.  Jones teaches a portion of the first region – comprising element 81 – and a portion of the second region – comprising elements 83 and 85 – overlap (Fig. 11).
Regarding claim 41, Jones, Lippey and Toyooka teach the window of claim 28.
Lippey discloses a color gradient defining a color profile for light reflected by the opaque layer (0021).
As to claim 42, Jones, Lippey and Toyooka teach the window of claim 41.  Jones discloses a window comprising a colored ink layer – element 87 – deposited on a region of the discontinuous dichroic layer.  The recitation “the light reflected by the opaque discontinuous dichroic layer is a first portion of light incident on the opaque discontinuous dichroic layer; and such that the opaque discontinuous dichroic layer in combination with the colored ink layer absorb a second portion of the light incident on the opaque discontinuous dichroic layer, while the color profile remains visible” describes how the window functions.  Since the references teach all of the elements of the window, it would be expected that it is capable to perform as intended.

(2) Response to Argument
1.  Response to the Summary section of the Appeal Brief
The Appellant argued neither of the cited references, Jones and Lippey, describes “an opaque discontinuous dichroic layer” as recited in claim 28 (p. 5 of the Appeal Brief).  According to the Appellant the absorptive layers of Lippey relied on by 
The Examiner notes Lippey discloses a display device (0019), wherein the optical design includes absorptive layers designed to maximize absorption of cyan and yellow wavelengths regions (0023, 0026), used to obtain specific optical effects (0023).  The Examiner interpreted that selective absorptive layer as an opaque layer, as claim 28 requires “an opaque discontinuous dichroic layer.”
The Examiner will discuss the issue of the term “opaque” recited as a limitation in claim 28, as the interpretation of that term is in the heart of the argument.  The Examiner’s interpretation is in accordance with the “broadest reasonable interpretation consistent with the specification” standard (MPEP 2111).  Instant Specification provides numerous paragraphs wherein “opaque” or “opacity” is specified not according to what the Appellant argues in the Appeal Brief is a “plain meaning” wherein “opaque” means something that is not see-though (p 11 of the Appeal Brief).  The instant Specification allows degrees of opacity, for example for “varied opacity” e.g. “the opacity or other optical properties of each layer or stack of layers (e.g., a stack of dichroic layers, or a stack of physical vapor deposition (PVD layers)) can vary” (par. [0005]); “the coatings can have varying thickness, opacity, colors, reflectivity, or other optical properties.” (par. [0029]); “one or more materials can be embedded within the window material to provide different optical effects (e.g. add different minerals in glass to change the opacity.” (par. [0029); “in some embodiments, the coating can be selected such that the opacity of the glass varies based on the angle from which the user is viewing the glass.” (par. [0035]); 
Thus, the absorptive layers of Lippey are “opaque” as viewed according to the instant Specification.
The Appellant argued that even if Lippey’s absorptive layers were opaque or were modified to be opaque, including them in the proposed location in Jones would 

2.  The combination of Jones and Lippey discloses an opaque discontinuous dichroic layer on a glass window of an electronic device.
The Appellant argues that the Examiner modified elements 81, 83 and 85 of Jones to make them opaque by including the selectively absorptive layer, but the absorptive layer of Lippey is not opaque, because it is designed for selective absorption of cyan and yellow wavelength regions (p. 8 of the Appeal Brief).  The Appellant cited par. [0029] of Lippey discussing the average transmittance of filters of Lippey as being higher than approximately 60% to allow visible light to transmit through the coating to the viewer (p. 8 of the Appeal Brief).  The Examiner notes par. [0029] of Lippey discusses transmittance in blue, green and red wavelength regions, while the Examiner relied on par. [0023] discussing cyan and yellow wavelength regions.  Also par. [0026] 
The Appellant argued neither filters 81-85 of Jones nor the absorptive layer of Lippey are opaque as would be understood by one of ordinary skill in the art, as the display devices in both references would not function if elements 81-85 were actually opaque (p. 8 of the Appeal Brief).  The Examiner notes Jones discloses a discontinuous dichroic layer defining a color gradient (col. 10, lines 61-67, col. 11, lines 1-22, Fig. 11), but that layer is not opaque.  The Examiner combined Jones with Lippey, wherein Lippey discloses an opaque layer – a layer having high absorbance for wavelength regions that are present in ambient light - to obtain specific optical effects (par. [0021], [0023], [0026]).  The Examiner interpreted these layers as opaque according to the broadest reasonable interpretation of the term “opaque” consistent with the Specification, as discussed above in section 1.

3.  Combination of Jones and Lippey renders Jones operable for its intended purpose.  
The Appellant agued it would not be obvious to one of ordinary skill in the art to form the discontinuous layer of Jones as an opaque layer as doing so would render Jones inoperable for its intended purpose (p. 9 of the Appeal Brief).  The Appellant argued that discontinuous layer – elements 81, 83, 85 – must transmit light, in order for the display area to operate as a display, and putting opaque materials in a pixel 
The Appellant argues, assuming that Lippey’s layer is “opaque”, one of ordinary skill in the art would not modify the elements 81-85 of Jones to make them opaque as these elements are filters in pixel apertures of the display device and may be used to define the color of a pixel, and thus they are designed to transmit light, and so one of ordinary skill in the art would not make them opaque (p. 9 of the Appeal Brief).  
The Examiner notes, the Appellant relied here on the meaning of “opaque” as “not see-through.”  As discussed above, following MPEP 2111, the meaning of “opaque” during patent examination was given its broadest reasonable interpretation consistent with the Specification.  As the layer of Lippey does transmit light of certain wavelengths it would allow light coming through apertures of Jones, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 

4.  The Examiner’s interpretation of the opaque layer in the appealed claim is correct.
As discussed above, during examination the meaning of “opaque” was given its broadest reasonable interpretation consistent with the Specification.  The meaning of “opaque” as something that is “not see-through” (pp. 10 and 11 of the Appeal Brief) would be inconsistent with the Specification (MPEP 2111).
The Appellant cited “an opaque layer”, “an opaque discontinuous dichroic layer” and “an opaque ink layer” as evidence provided in the instant Specification, and stated that according to an ordinary and customary meaning the term opaque may refer to something that is not-see through, which is consistent with the instant Specification, which describes that coatings may be translucent, semi transparent and opaque, while Examiner’s interpretation is unreasonable and not consistent with a plain meaning of the term “opaque.”  (p. 10 of the Appeal Brief).  The Examiner notes in the cited paragraph of the instant Specification (par. [0025]) wherein it is stated that the coatings may be translucent, semi transparent and opaque, it is also stated “As another example, at least one of the coatings can be a dichroic coating.”  As the Specification provides multiple instances where coatings have varied opacity, as discussed above, the statement of 
The Appellant also discussed masks being made from opaque materials and reiterated that placing a material that is not see-through in a pixel aperture of a display would render the display inoperable (p. 11 of the Appeal Brief).  The Examiner notes masks are different from dichroic coatings that are discussed in the Specification as having varied degrees of opacity, as discussed above.  
The Appellant stated that the Examiner’s rejection relies on a definition in which the term “opaque” can include any material that absorbs any amount of light even only in limited regions of the visible spectrum, which is logically untenable and inconsistent with the plain meaning of the term (p. 11 of the Appeal Brief).  The Examiner notes, during patent examination the meaning of the term “opaque” was given its broadest reasonable interpretation consistent with the Specification, according to MPEP 2111.  To reiterate, instant Specification provides numerous paragraphs wherein “opaque” or “opacity” is specified not according to what the Appellant argues in the Appeal Brief is a “plain meaning” wherein “opaque” means something that is not see-though (p. 11 of the Appeal Brief).  The instant Specification allows degrees of opacity for example for “varied opacity” e.g. “the opacity or other optical properties of each layer or stack of layers (e.g., a stack of dichroic layers, or a stack of physical vapor deposition (PVD layers) can vary)” (par. [0005]); “the coatings can have varying thickness, opacity, colors, reflectivity, or other optical properties.” (par. [0029]); “one or more materials can be embedded within the window material to provide different optical effects (e.g. add different minerals in glass to change the opacity.” (par. [0029]); “in some embodiments, 
The Appellant stated that according to the Examiner’s logic any object with a non-zero opacity at a given wavelength would be considered opaque, e.g. windshields, or eyeglasses (p. 12 of the Appeal Brief).  The Examiner notes in the rejections the 
The Appellant argued that the Examiner’s statement that in the instant Specification “opaque is not disclosed as a characteristic of a layer or coating, of being totally opaque” as of no importance (p. 12 of the Appeal Brief).  The Examiner notes the term “opaque” was interpreted according to the broadest reasonable interpretation of the term, consistent with the instant Specification, and not according to the plain meaning to a person of ordinary skill in the art, as the Specification provides meaning of the term “opaque” wherein “opaque” means that it is a characteristic having various  degrees.  The instant Specification does not define “opaque” as totally blocking light with respect to the coatings.  
The Applicant argued the usage of the term “opaque” in the Specification is consistent with the plain meaning of the term – as something that is not clear enough to see through that may be used on a device cover glass to hide underlying components (p 12 of the Appeal Brief).  The Examiner notes the Appellant refers here to masks that cover underlying components.  The masks are different from dichroic coatings that are discussed in the Specification as having varied degrees of opacity as discussed above.  
The Appellant states “nothing in the instant specification modifies or qualifies the meaning of “opaque” to encompass layers that have some degrees of opacity to a specific wavelength of light, but are otherwise sufficiently clear to “allow visible light to transmit through the coating to the viewer”” (p. 12 of the Appeal Brief).  The Examiner 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783

Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.